Citation Nr: 1645950	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  10-46 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus, type II (hereinafter diabetes), to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1997.

These matters come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer at the Board.  A transcript of the hearing is associated with the electronic claims file.  A July 2016 letter advised the Veteran of his right to another hearing before another Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 369 (2011).  He was notified that if he did not respond within the applicable timeframe, it would be assumed that he did not want another hearing.  The Veteran did not respond within 30 days from the date of notice.  The Board shall proceed accordingly.

In November 2013, the Board remanded the claims for additional development.  The claims have returned to the Board further adjudication.  Additional evidence was added to the file since the last adjudication of these matters.  In November 2016 the Veteran's representative waived review of this evidence by the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to service connection for diabetes and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

Throughout the appeal period, audiograms of record that were valid for rating purposes showed hearing loss manifested by Level I hearing acuity bilaterally; the evidence does not suggest that the Veteran's hearing loss has significantly worsened since the November 2014 VA examination.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The RO provided pre-adjudication notice by letter dated in September 2008. The Veteran was notified of the evidence needed to substantiate the a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims. 38 C.F.R. § 3.159(b) (2015). 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and VA examination reports, to include two following the Board's remand which satisfied the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d).  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2015).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met. 

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

In addition to dictating objective test results on a VA audiological examination report, the audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In October 2008, the Veteran underwent a VA examination.  It was noted that although the Veteran was reinstructed several times, pure tone thresholds in decibels could not be determined because of inconsistent responses.  It was also noted that speech recognition thresholds were not in agreement with the pure-tone average, indicating poor test validity. 
In July 2011, the Veteran underwent another VA examination.  Again, no results adequate for rating purposes could be obtained.  The examiner noted that "pure-tone averages were not in agreement with volunteered pure-tone 'thresholds'".  The Veteran demonstrated excellent word recognition ability, bilaterally, at presentation levels below ("softer") than his best volunteered pure-tone thresholds.  The examiner noted the Veteran conversed freely with no visual cues.  It was indicated he was counseled prior to examination regarding the test procedures and the consistency required between tests for evaluation results to be adequate for rating purposes.

At his hearing before the Board in June 2012, the Veteran testified that his hearing loss was worse than it had been in July 2011.  Based on this, in November 2013, the Board remanded the claim for another VA examination.

At a February 2014 VA examination, the Veteran indicated it was hard to understand people and that his wife told him he kept the television too loud.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
30
50
40
Left Ear
20
20
25
30

The average decibel loss was 36 decibels in the right ear and 24 decibels in the left ear.  Speech discrimination scores were 100 percent in the right ear and 100 percent in the left ear.  Based on Table VI, the Veteran had Level I hearing acuity bilaterally.  Applying Table VII, the Veteran had noncompensable hearing loss at the February 2014 examination.

Thereafter, the Veteran underwent another audio examination in November 2014.  The Veteran reported that he always had to ask people to repeat and it was annoying for his family.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
20
50
50
Left Ear
20
15
20
30

The average decibel loss was 36 decibels in the right ear and 21 decibels in the left ear.  Speech discrimination scores were 96 percent in the right ear and 100 percent in the left ear.  Based on Table VI, the Veteran had Level I hearing acuity bilaterally.  Applying Table VII, the Veteran had noncompensable hearing loss at the November 2014 examination.  There is no indication since then that hearing has worsened, and these findings are not close to that which would allow a rating of 10 percent, and so there is no need for re-examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).

The Board has carefully considered the lay statements submitted by the Veteran regarding his inability to hear well.  The Veteran is certainly competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record.  The Board emphasizes again that disability ratings for hearing loss are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  The Board recognizes that the Veteran stated it was difficult to understand people and he had to ask them to repeat.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports simply do not represent an exceptional case.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is  raised by the record.  Here, the Veteran does not contend and the evidence does not show that he is unable to maintain or sustain substantially gainful employment because of his hearing loss.  Accordingly, the Board finds that no further action pursuant to Rice is necessary. 


ORDER

A compensable disability rating for bilateral hearing loss is denied.


REMAND

The Veteran initially claimed his diabetes was secondary to his hypertension and working rotating shifts without adequate sleep.  See March 2008 Claim.  In his November 2010 Form 9, the Veteran stated that his long work hours, loud noise exposure, inability to sleep properly, poor nutrition and contaminated drinking water all contributed to the development of diabetes.  At his hearing in June 2012, the Veteran indicated a belief that his diabetes could have been caused by a lack of being able to exercise aggressively due to pain and service-connected problems, including, but not limited to back, knee and foot disabilities.

Following the Board's November 2013 remand for a VA examination, the Veteran underwent a diabetes examination in February 2014.  The examiner noted that hypertension is considered a risk factor for diabetes in some medical references.  However, the Veteran's risk factors were calculated and given a score of 6/10, to include gender, family history, hypertension and physical inactivity which were given a risk factor of 1 along with a high BMI which had a risk factor of 2.  The examiner noted that the Veteran had abrupt onset of diabetes in 2007.  There was no evidence of diabetes in military service and multiple other risk factors more significant than hypertension.  For this reason, the examiner concluded that the Veteran's diabetes was less likely than not due to or caused by hypertension or otherwise incurred in military service.

As the record now stands, the Board finds that VA's duty to assist the Veteran has not been fully satisfied.  Under section 3.310(a), establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In this case, the Board finds that an opinion must also be sought as to whether the Veteran's hypertension or other service-connected condition, at least as likely as not aggravated the Veteran's diabetes beyond its natural progression.  In addition, an opinion should be obtained as to whether other service-connected conditions may have caused or aggravated the Veteran's diabetes given his lay statements at the June 2012 hearing regarding his back, knee and foot disabilities making it difficult for him to exercise.

Regarding the claim for sleep apnea, at his hearing in June 2012, the Veteran indicated that he sought treatment for breathing problems in service.  He indicated he could not sleep well at night.  He stated that he was prescribed antihistamines and allergy medicine which did not help.  He indicated that on the ship, he had to sleep in the loud snoring section.  He recalled that when he was diagnosed in 2002 that his sleep apnea was already severe indicating that he probably had it for a long time prior to diagnosis.  He estimated he had experienced sleep apnea for 10 years prior to his diagnosis.  In addition, he indicated working in a metal shop in service where it was very dusty.  He related working 12 to 15 hours a day blasting paint.  He reported that he did not have breathing problems until that time.

In November 2013, the Board remanded the claim for a VA examination which the Veteran underwent in February 2014.   The examiner noted that the Veteran had been diagnosed with sleep apnea in 2002.  The Veteran stated he had sleeping issues for years before that, but no sleep study was done.  The Veteran indicated he was coughing and choking at night and had snoring issues all of his life, including in the Navy, but the snoring began to affect him in 1992.  The examiner noted that lay statements from the Veteran's wife and parents were reviewed.  These were written identically and stated they observed the Veteran's sleep apnea.  There was no indication whether they had firsthand knowledge regarding the Veteran's sleep.    The examiner summarized his reasoning for concluding that the Veteran's sleep apnea is not as likely as not due to, caused by or incurred in military service.  Snoring started prior to military service, the service treatment records were silent for indications of snoring or problems with sleep, the Veteran gained a significant amount of weight following discharge which also likely increased his neck size ultimately leading to sleep apnea and in 2002, the Veteran stated his 'sleep apnea' started two years prior, 3 years after separation from service.

In a July 2014 statement in support of claim, the Veteran indicated a belief that he was misdiagnosed in service and prescribed allergy medications instead of a sleep study.  In addition, he explained that he had to sign a stack of papers prior to separation and then the examiners filled in the forms and checked the boxes, after he signed and turned them in; he indicated it was untrue that he did not have sleeping trouble during service.  He made the point that, although he may have snored prior to service, symptoms of choking and breathing cessation started during service and the benefit of the doubt should apply given the severity of his condition when he was diagnosed in 2002.  He stated that at the time he was diagnosed, he had been on a waiting list for a sleep study over a year.

Upon review of the evidence, the Board finds it appropriate to remand the claim for an addendum opinion to take into account the Veteran's lay testimony that his trouble breathing in service was a symptom of sleep apnea and that sleep apnea may have been caused by exposure to dust and paint. See DD-214 (showing specialties in structural repair and maintenance).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the February 2014 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's diabetes mellitus, type II.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diabetes mellitus, type II was (1) caused or (2) aggravated beyond its natural progression by any of his service-connected conditions, to include hypertension, low back strain, right knee strain, gunshot wound left foot which may have lessened his ability to be physically active and exercise.

Opinions as to causation and aggravation must be rendered.

If aggravation is found the examiner must identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

The examiner is asked to provide a rationale for the opinions provided.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

2.  Refer the Veteran's VA claims file to the VA examiner who conducted the February 2014 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's sleep apnea.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner should render an opinion consistent with sound medical judgment as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the sleep apnea had its onset in or is otherwise medically related to service given the Veteran's lay testimony that his trouble breathing in service for which he was prescribed allergy medication was a symptom of sleep apnea and that sleep apnea may have been caused by exposure to dust and paint while working.

The examiner is asked to provide a rationale for the opinions provided.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

3.  Then, the record should again be reviewed.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


